Case 1:18-cv-21019-UU Document 83 Entered on FLSD Docket 03/10/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                Case No.: 1:18-cv-21019-UU/LMR

 WARREN TECHNOLOGY, INC.,

        Plaintiff,

 v.

 UL, LLC and TUTCO, LLC,

        Defendants.

 _____________________________________/

           ORDER ADOPTING IN PART REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Defendant Tutco, LLC’s (“Tutco”) Renewed

 Verified Motion for Attorneys’ Fees (the “Motion”) (D.E. 75), and Magistrate Judge Reid’s Report

 and Recommendation (the “R&R”) (D.E. 80).

        THE COURT has reviewed the Motion, R&R, Objections to the R&R, and pertinent

 portions of the record, and is otherwise fully advised in the premises.

        On October 13, 2020, Defendant Tutco, the prevailing party in this Lanham Act, 15 U.S.C.

 § 1125(a)(1)(B), and Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §

 501.211(1), case, filed the instant Motion seeking attorneys’ fees in the amount of $190,094.85

 ($120,773.25 in attorneys’ fees during the case’s pendency in this Court and an additional

 $69,321.60 for attorneys’ fees on appeal). D.E. 75 at 2.

        On December 17, 2020, Judge Reid issued a Report and Recommendation (“R&R”)

 recommending that the Motion be granted in part and that Tutco should receive $152,062.50 in

 attorneys’ fees. D.E. 80 at 1. The Magistrate Judge carefully concluded that: (1) Tutco is entitled

 to statutory attorneys’ fees under the Lanham Act because “this case qualifies as an exceptional


                                                  1
Case 1:18-cv-21019-UU Document 83 Entered on FLSD Docket 03/10/2021 Page 2 of 5




 case both because of the relatively weak strength of Warren’s litigating positions” and because it

 was “litigated in bad faith or with an improper anticompetitive purpose”; (2) the Court should

 exercise its discretion to award Tutco attorneys’ fees under FDUTPA; (3) the hourly rates Tutco

 sought were unreasonable and that a reduced “reasonable market rate for similar services from

 similarly skilled lawyers and paralegals in South Florida” would be applied; and (4) the number

 of hours Tutco expended were reasonable.

        Plaintiff Warren Technology (“Warren”) filed objections to the R&R. D.E. 81. The Court

 will address each objection in turn.

        First, Warren objects to the R&R’s finding that Tutco is entitled to attorneys’ fees under

 the Lanham Act. D.E. 81 at 4–14. As the R&R explains, the Lanham Act provides that “[t]he court

 in exceptional cases may award reasonable attorney fees to the prevailing party.” 15 U.S.C. §

 1117(a); D.E. 80 at 3. “[T]o be an ‘exceptional case’ under the Lanham Act requires only that a

 case ‘stands out from others,’ either based on the strength of the litigating positions or the manner

 in which the case was litigated.” Tobinick v. Novella, 884 F.3d 1110, 1118 (11th Cir. 2018)

 (emphasis added) (quoting Octane Fitness, LLC v. ICON Health and Fitness, 572 U.S. 545, 554

 (2014)). Warren argues that this case is not an “exceptional case” under the Lanham Act and that

 the R&R makes improper evidentiary findings of bad faith and improper purpose. Id. at 5–14.

        As the Eleventh Circuit stated in Tobinick, a Lanham Act case can be exceptional “either

 based on the strength of the litigating positions or the manner in which the case was litigated.”

 Tobinick, 884 F.3d at 1118. The Magistrate Judge explained, and the Undersigned agrees, that

 there were many weaknesses in Warren’s case (D.E. 80 at 5–6), and that although “it is not

 necessary to determine whether this case also qualifies as an exceptional case due to the manner

 in which it was litigated,” D.E. 80 at 6, “there is evidence that this case was litigated in bad faith



                                                   2
Case 1:18-cv-21019-UU Document 83 Entered on FLSD Docket 03/10/2021 Page 3 of 5




 or with an improper anticompetitive purpose” because the case was brought as “as a strategic ploy

 to try to achieve a competitive advantage.” Id. at 7, 8.

         In concluding that the case was brought for an improper purpose, the Magistrate Judge

 considered the following: (1) Warren’s December 17, 2018 letter (the “Letter”) (attached as an

 exhibit to Tutco’s Motion at D.E. 75-3), which Warren addressed to numerous industry

 participants, and which misrepresented the Undersigned’s rulings in the order granting Tutco’s

 motion to dismiss and incorrectly advised Tutco’s clients that their customers would have a legal

 claim against them if they continued to purchase from Tutco and they were injured; and (2)

 Warren’s “sharp litigation tactics,” which included certain settlement communications where

 representatives from Warren, instead of going through counsel, contacted Tutco directly and

 “threatened to ‘publicly expose’ and ‘embarrass[]’” Tutco unless Tutco entered into negotiations

 to be purchased by Warren or otherwise agreed to resolve the litigation. Tutco did not include the

 “sharp litigation tactics” communications themselves (or any details of such) in its Motion due to

 fear of potentially running afoul of Fed. R. Evid. 408. D.E. 80 at 6 n.3.

        Warren never presented any evidentiary objections to the Letter. See D.E. 78. And Warren

 did not respond to the “sharp litigation tactics” allegations. Id. Now, in its objections, Warren

 contends that the Magistrate Judge erred in concluding that this case was brought for an

 anticompetitive purpose because the Letter was not authenticated and is therefore inadmissible.

 D.E. 85 at 9–10. In addition, Warren argues, Tutco’s statements about Warren’s “sharp litigation

 tactics” were made through an unsworn Motion and do not contain sufficient factual details (i.e.,

 the names of the people who allegedly communicated or when they were made). Id. at 10.

        There is not enough evidence for the Court to conclude that Warren pursued this case in

 bad faith or for an improper purpose. The Undersigned agrees with Warren that the unsworn,



                                                   3
Case 1:18-cv-21019-UU Document 83 Entered on FLSD Docket 03/10/2021 Page 4 of 5




 unsubstantiated statements about Warren’s “sharp litigation tactics” do not support a finding that

 this case was litigated in bad faith or with an improper anticompetitive purpose. The Letter,

 however, does aid the Court in finding that this is an “exceptional case” under the Lanham Act.

 Warren argues that the Letter was used to communicate legitimate consumer safety concerns. D.E.

 85 at 11–12. However, as Tutco points out, this assertion is belied by the fact that Koski1 had

 already disposed of claims brought on behalf of consumers and the Court’s ruling that Warren

 lacked standing to raise claims on behalf of consumers. “The district court has the discretion to

 determine whether a case stands out from others based on the totality of the circumstances.”

 Domond v. PeopleNetwork APS, 750 F. App’x 844, 847 (11th Cir. 2018) (citing Tobinick, 884

 F.3d at 1117). Although the Letter, standing alone, does not support a finding of bad faith or

 improper purpose, it does lead the Court to conclude, based on the totality of the circumstances

 including the many weaknesses in Warren’s case, that this is an exceptional case that stands out

 from the others. Warren’s first objection is therefore sustained in part.

        Second, and last, Warren objects to the R&R’s recommendation that the Court should use

 its discretion, upon evaluating the Chow v. Chak Yam Chau, 640 F. App’x 834, 838–39 (11th Cir.

 2015) factors, to rule that Tutco is entitled to attorneys’ fees under FDUTPA. D.E. 81 at 14–20.

 Under Chow, courts have discretion to award attorneys’ fees in FDUTPA cases upon evaluating

 seven non-exhaustive factors: (1) the scope and history of the litigation; (2) the ability of the

 opposing party to satisfy an award of fees; (3) whether an award of fees against the opposing party

 would deter others from acting in similar circumstances; (4) the merits of the respective positions

 – including the opposing party’s culpability or bad faith; (5) whether the claim brought was not in



 1
   Prior to the filing of this case, Warren, Tutco, and UL were all defendants in a related consumer
 class action lawsuit regarding similar alleged misrepresentations to the ones at issue in this case.
 Koski v. Carrier Corp., 347 F. Supp. 3d 1185, 1195 (S.D. Fla. 2017).
                                                   4
Case 1:18-cv-21019-UU Document 83 Entered on FLSD Docket 03/10/2021 Page 5 of 5




 subjective bad faith but was frivolous, unreasonable, or groundless; (6) whether the defense raised

 a defense mainly to frustrate or stall; and (7) whether the claim brought was to resolve a significant

 legal question under FDUPTA law. The Court notes that this objection is largely duplicative of

 Warren’s response in opposition to the Motion. D.E. 78 at 3–9. Upon review of the R&R’s

 FDUTPA analysis and the parties’ positions, the Court agrees with the R&R except as to the fourth

 factor, bad faith, for the reasons explained above. D.E. 80 at 10. Given that the undersigned agrees

 with the Magistrate Judge as to the applicability of all other factors, the Court finds that attorneys’

 fees should be awarded under FDUTPA; accordingly, Warren’s second objection is overruled

 except to the extent that the fourth Chow factor does not weigh against Warren.

        Warren does not object to the R&R’s Lodestar calculation, which the Court agrees with.

        Upon de novo review of the R&R, it is hereby

        ORDERED AND ADJUDGED that the Report and Recommendation, D.E. 80, is

 RATIFIED, AFFIRMED and ADOPTED IN PART consistent with this Order. Tutco’s Motion,

 D.E. 75, is GRANTED IN PART. As the prevailing party in this action, Tutco is awarded

 attorney’s fees in the amount of $152,062.50.

        DONE AND ORDERED in Chambers in Miami, Florida this _10th_ day of March, 2021.




                                                        _____________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
 Copies provided:
 Counsel of record
 Magistrate Judge Reid




                                                   5
